DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	The applicant elects claims 69-85 in response to the previously presented restriction requirements, with traverse.  Claims 86-87 are withdrawn from consideration.
	The restriction requirement is maintained as claims 69-85 are directed to the sharing of channel information between two radio nodes while claims 86-87 are directed to sharing of channel information of two radio nodes with another network node.  In claims 86-87, the first and second radio nodes do not actually obtain channel information from the each other.  Claims 69-85 and claims 86-87 are therefore considered to be mutually exclusive and the restriction requirement is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 85 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 85 recites the limitation "the device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 69, 73, 75-77, 80, 81, 83-85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (US 2015/0304889).
	Qian discloses the following features.
	Regarding claim 69, a method, performed by a second radio node, of sharing channel information between a first radio node (see “first entity in which a serving cell of an edge user equipment (UE) is located” recited in paragraph [0008]) and the second radio node (see “an entity in which the scheduling cell is located is a second entity” recited in paragraph [0008]) that are co-located (see “the plurality of cells may be all cells under a same base station (for example, an eNB), all cells under eNBs with X2 interfaces high-speed interconnected with each other, or all cells under BBU-centralized control” recited in paragraph [0145], wherein the cells are co-located within an eNB or 

	Regarding claim 73, wherein the using the first channel information includes determining a channel estimate of a signal received from the third node or the fourth node in the second frequency band based on channel estimate information associated with a communication between the third node and the first radio node in the first frequency band; and wherein the first channel information includes the channel estimate information (see “transfers information such as a channel state and a scheduling rate to all neighboring cells that meet a fast coordinating condition. The channel state 

	Regarding claim 75, wherein the using the first channel information includes determining to perform a handover associated with the third node or the fourth node responsive to determining that the first channel information indicates that the communication channel between the third node and the first radio node in the first frequency band is blocked (see “heavily-loaded cell…initiate inter-frequency handover of the cell and a target inter-frequency cell” recited in paragraph [0128], wherein the communication between the heavily loaded cell and the UE to be handed over is considered to be blocked; and the UE is to be handed over to an inter-frequency cell that is less loaded).

Regarding claim 76, wherein the using the first channel information includes determining a candidate set of beams, radio nodes, or cells that are capable of communication with the third node or the fourth node (see step S706-S707, wherein the neighboring cell allocates data channel resource and transmits the allocation result to the serving cell, wherein the allocation result must indicate the neighboring cell, which is considered as a candidate cell, the allocation must utilize a beam used by the neighboring cell) responsive to determining that the first channel information indicates that the communication channel between the third node and the first radio node in the first frequency band is blocked (see “heavily-loaded cell…initiate inter-frequency handover of the cell and a target inter-frequency cell” recited in paragraph [0128], 

	Regarding claim 77, sending, to the first radio node, an indication of the candidate set of beams, radio nodes, or cells (see step S706-S707, wherein the neighboring cell allocates data channel resource and transmits the allocation result to the serving cell, wherein the allocation result must indicate the neighboring cell and must utilize a beam used by the neighboring cell).

	Regarding claim 80, wherein the using the first information includes adapting a transmission parameter for the communication with the third node or the fourth node in the second frequency band based on channel quality information related to a communication between the third node and the first radio node in the first frequency band; and wherein the first channel information includes the channel quality information (see “Specifically, the neighboring cell may perform estimation according to RSRP and RSRQ reported by the edge user, or perform estimation with reference to a full-bandwidth CQI and RSRP of the serving cell, or determine the instantaneous rate that the edge user is scheduled in the neighboring cell by using CSI that is directly reported by the user to the neighboring cell” recited in paragraph [0097]).

	Regarding claim 81, wherein the first channel information includes propagation delay information related to a communication between the third node and the first radio node in the first frequency band (see “scheduling related information of the edge user to 

	Regarding claim 83, a second radio node (see “an entity in which the scheduling cell is located is a second entity” recited in paragraph [0008]) capable of sharing channel information with a first node (see “first entity in which a serving cell of an edge user equipment (UE) is located” recited in paragraph [0008]) that is co-located with the second radio node (see “the plurality of cells may be all cells under a same base station (for example, an eNB), all cells under eNBs with X2 interfaces high-speed interconnected with each other, or all cells under BBU-centralized control” recited in paragraph [0145], wherein the cells are co-located within an eNB or within a serving area within the control of a plurality of interconnected eNBs),the second radio node comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the second radio node is operative to: obtain first channel information that characterize a communication channel between a third radio node and the first radio node in a first frequency band (see “For an edge user that needs to be scheduled in a neighboring cell, a serving base station of the edge user transfers information such as a channel state and a scheduling rate to all neighboring cells that meet a fast coordinating condition. The channel state information may include a CQI, a CSI, and the like, and the scheduling rate may be a historical scheduling rate of the user in the serving cell” recited in paragraph [0096]; wherein the edge user/UE represents the claimed third node); and use the first channel information for communication with 

	Regarding claim 84, a method, performed by a first radio node, of sharing channel information between the first radio node (see “first entity in which a serving cell of an edge user equipment (UE) is located” recited in paragraph [0008]) and the second radio node (see “an entity in which the scheduling cell is located is a second entity” recited in paragraph [0008]) that are co-located (see “the plurality of cells may be all cells under a same base station (for example, an eNB), all cells under eNBs with X2 interfaces high-speed interconnected with each other, or all cells under BBU-centralized control” recited in paragraph [0145], wherein the cells are co-located within an eNB or within a serving area within the control of a plurality of interconnected eNBs), the method comprising: obtaining first channel information that characterize a communication channel between a third radio node and the first radio node in a first frequency band; and sending, to the second radio node, the first channel information (see “For an edge user that needs to be scheduled in a neighboring cell, a serving base station of the edge user transfers information such as a channel state and a scheduling rate to all neighboring cells that meet a fast coordinating condition. The channel state information may include a CQI, a CSI, and the like, and the scheduling rate may be a historical scheduling rate of the user in the serving cell” recited in paragraph [0096]; wherein the edge user/UE represents the claimed third node) so as to allow the second 

	Regarding claim 85, a first radio node (see “first entity in which a serving cell of an edge user equipment (UE) is located” recited in paragraph [0008]) capable of sharing channel information with a second radio node (see “an entity in which the scheduling cell is located is a second entity” recited in paragraph [0008]) that is co-located with the first radio node (see “the plurality of cells may be all cells under a same base station (for example, an eNB), all cells under eNBs with X2 interfaces high-speed interconnected with each other, or all cells under BBU-centralized control” recited in paragraph [0145], wherein the cells are co-located within an eNB or within a serving area within the control of a plurality of interconnected eNBs), the first radio node comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the device is operative to: obtain first channel information that characterize a communication channel between a third radio node and the first radio node in a first frequency band; and send, to the second radio node, the first channel information (see “For an edge user that needs to be scheduled in a neighboring cell, a serving base station of the edge user transfers information such as a channel state and a scheduling rate to all neighboring cells that meet a fast coordinating condition. The channel state information may include a CQI, a CSI, and the like, and the scheduling rate may be a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 69 above, and further in view of Mallik (US 2011/0244847).
Qian discloses the features as shown above.
Regarding claim 79, wherein the first channel information includes the channel estimate information (see “channel quality indicator (CQI), channel state information (CSI), reference signal received quality (RSRQ), and a received signal strength indicator (RSSI), may also be reported” recited in paragraph [0061], wherein the above listed information may be considered as channel estimate information).
Qian does not disclose the following features: regarding claim 79, wherein the using the first channel information includes configuring a granularity of reference signals or CSI reporting for the communication with the third node or the fourth node in the second frequency band based on channel estimate information associated with the communication between the third node and the first radio node in the first frequency band.
	Mallik discloses the following features.
Regarding claim 79, wherein the using the first channel information includes configuring a granularity of reference signals or CSI reporting for the communication with the third node or the fourth node in the second frequency band based on channel estimate information associated with the communication between the third node and the first radio node in the first frequency band (see “more accurate CSI feedback may be achieved by reporting CSI with finer granularity in frequency and time and by using more bits to quantize CSI, all of which may increase feedback overhead. The accuracy of CSI feedback may also be dependent on the type of CSI being reported, channel 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Qian using features, as taught by Mallik, in order to provide more accurate CSI feedback (see paragraph [0066] of Mallik).

Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 81 above, and further in view of Pietraski (US 2015/0223178).
	Qian discloses the features as shown above.
	Qian does not disclose the following features: regarding claim 82, wherein the propagation delay information includes: mean propagation delay, delay spread, coherence bandwidth, timing advance, and/or roundtrip time.
	Pietraski discloses the following features.
	Regarding claim 82, wherein the propagation delay information includes: mean propagation delay, delay spread, coherence bandwidth, timing advance, and/or roundtrip time (see “all information related to feedback, CSI, power control and timing advance may be exchanged between the Sites S1 and S2 via the X2 interface 1220” recited in paragraph [0158]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Qian using features, as taught by .

Allowable Subject Matter
Claims 70-72, 74 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features as required in claims 70-72, 74 and 78.  Relevant references found include Sun (US 2019/0132850) and Stephenne (US 2016/0353271).
Sun (US 2019/0132850) and Stephenne (US 2016/0353271) disclose the use of direction of arrival/departure between communicating user device and base station.  However, Sun and Stephenne does not disclose the sharing and using of these information as presented in independent claim 69.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben Ami (US 2016/0080108) and Kim (US 2011/0299488) (both cited in the written opinion received on 04/24/2019 for the parent PCT application, PCT/SE2017/051068, may also be applied to reject currently presented claims 69 and 83-85 as shown in the Written Opinion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/           Primary Examiner, Art Unit 2473